Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 1 of 29 Page ID #:719




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )                Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )                MEMORANDUM IN OPPOSITION
15        vs.                                 )                TO RELIEF DEFENDANTS XO
                                              )                MEDIA, LLC AND KENNETH
16   Chou Team Realty, LLC et al.,            )                LAWSON’S MOTION TO DISMISS
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20
21
22
23
24
25
26
27
28
       MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 2 of 29 Page ID #:720




 1                                        TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES ............................................................................... ii
 3   INTRODUCTION ............................................................................................... 1
 4   BACKGROUND .................................................................................................. 2
 5       A. The Student Loan Debt Relief Companies’ Violations.............................. 3
 6       B. Lawson and XO’s Interest in and Profits from the Student Loan Debt
 7            Relief Companies ...................................................................................... 4
 8       C. Limited Partnership Agreements ................................................................ 6
 9       D. Lawson and XO’s Awareness of Illegal Conduct ..................................... 7
10   ARGUMENT ..................................................................................................... 10
11    I. STANDARD OF REVIEW ................................................................................. 10
12    II. LAWSON AND XO’S MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
13        JURISDICTION SHOULD BE DENIED ................................................................ 11
14       A. Lawson and XO’s Status as Investors in an Illegal Scheme Does Not
15            Give Them a Per Se Legitimate Claim to the Profits of that Scheme ..... 12
16            1. Investors Who Receive Profits Traceable to Unlawful Conduct are
17                Proper Relief Defendants ................................................................... 13
18            2. The Cases Lawson and XO Cite do Not Support Dismissal .............. 16
19            3. Lawson and XO Made No Investment in Two of the Student Loan
20                Debt Relief Defendants ...................................................................... 19
21       B. Lawson and XO Cannot Claim to Have Received the Allegedly Ill-
22            Gotten Funds in Good Faith ..................................................................... 20
23    III. THE BUREAU HAS ADEQUATELY ALLEGED THAT LAWSON AND XO ARE
24        RELIEF DEFENDANTS .................................................................................... 21
25   CONCLUSION .................................................................................................. 24
26
27
28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                             i
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 3 of 29 Page ID #:721




 1                                    TABLE OF AUTHORITIES
 2   Cases
 3   Bell Atl. Corp. v. Twombly,
 4      550 U.S. 544 (2007).......................................................................................11
 5   Caltex Plastics v. Lockheed Martin Corp.,
 6      824 F.3d 1156 (9th Cir. 2016) .......................................................................11
 7   CFPB v. NDG Fin. Corp.,
 8      No. 15-cv-5211, 2016 WL 7188792 (S.D.N.Y. Dec. 2, 2016) .............. 12, 14
 9   CFTC v. Gresham,
10      No. 09-cv-75, 2012 WL 1606037 (N.D. Ga. May 7, 2012) ................... 18, 19
11   CFTC v. Walsh,
12      618 F.3d 218 (2d Cir. 2010) ..........................................................................20
13   FTC v. Direct Marketing Concepts, Inc.,
14      648 F. Supp. 2d 202 (D. Mass. 2009) ............................................................16
15   FTC v. LeadClick Media, LLC,
16      838 F.3d 158 (2d Cir. 2016) ............................................................. 13, 17, 20
17   FTC v. LeanSpa, LLC,
18      No. 11-cv-1715, 2015 WL 1004240 (D. Conn. Mar. 5, 2015) .....................17
19   In re Toyota Motor Corp.,
20      790 F. Supp. 2d 1152 (C.D. Cal. 2011) .........................................................21
21   Janvey v. Adams,
22      588 F.3d 831 (5th Cir. 2009) .........................................................................18
23   Janvey v. Brown,
24      767 F.3d 430 (5th Cir. 2014) .........................................................................18
25   Johnson v. Studholme,
26      619 F. Supp. 1347 (D. Colo. 1985) ...............................................................19
27   Jones v. HSBC,
28      No. 11-cv-02939, 2012 WL 1299203 (S.D. Cal. Apr. 13, 2012) ..................21
       MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          ii
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 4 of 29 Page ID #:722




 1   SEC v. AIC, Inc.,
 2      No. 3:11-cv-176, 2013 WL 5134411 (E.D. Tenn. Sept. 12, 2013) ...............13
 3   SEC v. Aragon Capital Advisors, LLC,
 4      No. 07-cv-919, 2011 WL 3278907 (S.D.N.Y. July 26, 2011) ......... 15, 16, 18
 5   SEC v. Aragon Capital Management, LLC,
 6      672 F. Supp. 2d 421 (S.D.N.Y. 2009) ...........................................................14
 7   SEC v. Cavanagh,
 8      155 F.3d 129 (2d Cir. 1998) ..........................................................................16
 9   SEC v. Colello,
10      139 F.3d 674 (9th Cir. 1998) ............................................................ 11, 13, 16
11   SEC v. Donnan,
12      No. 12-cv-2831, 2014 WL 11829334 (N.D. Ga. Sept. 15, 2014) .......... 18, 19
13   SEC v. Founding Partners Capital Mgmt.,
14      639 F. Supp. 2d 1291 (M.D. Fla. 2009) ........................................................17
15   SEC v. George,
16      426 F.3d 786 (6th Cir. 2005) .................................................................. 18, 19
17   SEC v. Rosenthal,
18      426 Fed. App’x 1 (2d Cir. 2011) ...................................................................15
19   SEC v. Rosenthal,
20      650 F.3d 156 (2d Cir. 2011) ..........................................................................15
21   SEC v. Ross,
22      504 F.3d 1130 (9th Cir. 2007) ................................................................ 12, 13
23   SEC v. Thornes,
24      No. 14-cv-1598, 2015 WL 12672734 (C.D. Cal. July 20, 2015) ............13, 20
25   SEC v.World Capital Mkt.,
26      864 F.3d 996 (9th Cir 2017) .............................................................. 10, 12, 21
27   W.R. Grace & Co. v. W. U.S. Industries, Inc.,
28      608 F.2d 1214 (9th Cir. 1979) .......................................................................20
       MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                        iii
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 5 of 29 Page ID #:723




 1   Yakama Indian Nation v. State of Wash. Dep’t of Revenue,
 2       176 F.3d 1241 (9th Cir. 1999) .......................................................................23
 3
 4   Statutes
 5   12 U.S.C. § 5531 ...................................................................................................4
 6   12 U.S.C. § 5536 ...................................................................................................4
 7   15 U.S.C. § 1681b .................................................................................................3
 8
 9   Regulations
10   16 C.F.R. § 310.3(a)(2)(x) ....................................................................................4
11   16 C.F.R. § 310.3(a)(5) .........................................................................................4
12   16 C.F.R. § 310.4(a)(5)(i) .................................................................................4, 7
13
14   Rules
15   Fed. R. Civ. P. 15(a) ...........................................................................................23
16   Fed. R. Civ. P. 12(b)(6) ............................................................................... 11, 21
17   Fed. R. Civ. P. 12(b)(1) ............................................................................... 10, 12
18
19
20
21
22
23
24
25
26
27
28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                              iv
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 6 of 29 Page ID #:724




 1                                        INTRODUCTION
 2         The Complaint filed by the Bureau of Consumer Financial Protection
 3   (“Bureau”) alleges a scheme to market and sell student loan debt-relief services
 4   that was, from start to finish, pervaded by unlawful conduct. By his own
 5   admission, Kenneth Lawson (“Lawson”) and an entity he controlled—XO
 6   Media, LLC (“XO”)—received hundreds of thousands of dollars in profits from
 7   the student loan debt-relief companies involved in the alleged misconduct.
 8         Courts may “exercise their broad equitable powers to order disgorgement
 9   from non-violating third parties who have received proceeds of others’
10   violations to which the third parties have no legitimate claim.” SEC v. World
11   Capital Mkt., Inc., 864 F.3d 996, 1003 (9th Cir. 2017). Those non-violating
12   third-parties are known as “relief defendants” or “nominal defendants.” Id. at
13   1003-4. The Complaint alleges that Lawson and XO are relief defendants
14   because they received distributions of profits traceable to the illegal conduct
15   alleged in the Complaint to which they have no rightful claim. As a matter of
16   equity, Lawson and XO should be required to disgorge those funds, so that the
17   Bureau can return the funds to the consumers from whom the funds were
18   illegally taken.
19         In their motion to dismiss under Federal Rules of Civil Procedure
20   12(b)(1) and 12(b)(6), Lawson and XO do not claim that the debt-relief
21   companies complied with the law. Nor do they dispute that the profits they
22   received resulted from the violations alleged in the Complaint. Rather, Lawson
23   and XO argue (1) that evidence outside the pleadings proves they were “bona
24   fide” and “innocent” investors and are therefore not proper relief defendants,
25   which allegedly deprives this Court of subject matter jurisdiction over the claim
26   against them; and (2) that the Complaint does not allege enough facts to support
27   a plausible relief defendant claim against them. They are wrong on both counts.
28
       MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      1
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 7 of 29 Page ID #:725




 1           First, Lawson and XO’s motion to dismiss for lack of subject matter
 2   jurisdiction is based on the premise that their status as investors entitles them to
 3   keep funds that were wrongfully taken from consumers. But courts have
 4   recognized that investors, including limited partners like Lawson and XO, who
 5   have received profits resulting from illegal conduct are proper relief defendants.
 6   Lawson and XO ignore those decisions and mischaracterize the cases they do
 7   cite, which largely involved creditors rather than investors or other equity
 8   owners. Further, contrary to their assertions, evidence that the Bureau is
 9   submitting with this Opposition shows they were not “innocent” investors.
10   Their lack of good faith provides an independent reason to deny their motion to
11   dismiss for lack of subject matter jurisdiction.
12           Second, the Bureau’s Complaint adequately alleges Lawson and XO are
13   proper relief defendants because they have received distributions of profits from
14   the student loan debt-relief companies traceable to unlawful conduct and have
15   no legitimate claim to such funds. And even if the Complaint’s allegations
16   were insufficient, the Bureau should be granted leave to amend.
17                                           BACKGROUND1
18           In early 2015, Lawson contributed capital to help launch Docu Prep
19   Center, the first of a group of five student loan debt-relief companies—Docu
20   Prep Center, Certified Doc Prep Services, Assure Direct Services, Direct
21   Document Solutions, and Secure Preparation Services (collectively, the
22
23
24
25   1
      Lawson and XO submitted evidence outside the scope of the Complaint in
26   support of their Rule 12(b)(1) motion. The Bureau is submitting additional
     evidence with this Opposition. See Declaration of Colin Reardon (“Reardon
27   Decl.”) and its exhibits. Unless otherwise noted, all exhibits cited in this
28   Opposition are attached to the Reardon Declaration.
         MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                        2
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 8 of 29 Page ID #:726




 1   “Student Loan Debt Relief Companies”).2 This investment was channeled
 2   through XO, in which Lawson held a 90% ownership interest.3 Over the next
 3   two years, Lawson, through XO, received limited partnership interests in all
 4   five Student Loan Debt Relief Companies. In some instances, Lawson and XO
 5   made a capital contribution to the companies, but in other instances, they appear
 6   to have received limited partnership interests without investing any capital.
 7           The companies in which Lawson held partnership interests coordinated
 8   with other defendants to market and sell their services in a manner that violated
 9   the Fair Credit Reporting Act (“FCRA”), Consumer Financial Protection Act of
10   2010 (“CFPA”), and the Telemarketing Sales Rule (“TSR”). These illegal
11   practices were profitable, resulting in distributions to Lawson and XO totaling
12   over $585,000.4
13           A.       The Student Loan Debt Relief Companies’ Violations
14           The Complaint alleges that the Student Loan Debt Relief Companies
15   violated FCRA by marketing their services using prescreened consumer reports
16   (also known as “prescreened lists”) improperly obtained from Experian by an
17   associated mortgage company known as Monster Loans.5 The consumer
18   reports included consumers’ names, addresses, and student loan balances, and
19   were used by the Student Loan Debt Relief Companies to send direct mail.6
20   When Monster Loans stopped improperly purchasing consumer reports in 2017,
21   several of the individual defendants coordinated to create a new sham mortgage
22
23   2
       See Ex. A (email string regarding Lawson’s contribution to “get the business
24   off the ground”); Ex. B at 79-80; see also Complaint, ECF No. 1 at ¶¶ 16-26
     (“Compl.”) (identifying companies).
25   3
       Ex. C at 123-24 (testimony that Lawson invested in Student Loan Debt Relief
26   Companies through XO and had 90% interest); see also Compl. ¶ 51.
     4
       Declaration of Kenneth Lawson ¶¶ 2, 6, ECF No. 69-1 (“Lawson Decl.”).
27   5
       Compl. ¶¶ 52-63, 147-152; see also 15 U.S.C. §§ 1681b(c), (f).
28
     6
       Compl. ¶¶ 52, 60.
         MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                        3
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 9 of 29 Page ID #:727




 1   brokerage—Lend Tech Loans, Inc.—to perpetuate the scheme to illegally
 2   obtain consumer reports.7
 3           After obtaining these prescreened lists, the Student Loan Debt
 4   Companies engaged in practices that violated the CFPA and TSR by
 5   deceptively representing to consumers that (1) the consumers would obtain
 6   lower interest rates by consolidating their federal student loans, (2) the
 7   consumers would improve their credit scores by consolidating their loans, and
 8   (3) the U.S. Department of Education would become the “new servicer” on
 9   their loans.8 Further, the companies violated the TSR by collecting more than
10   $15 million in illegal advance fees from thousands of consumers nationwide.9
11           B.       Lawson and XO’s Interests in and Profits from the Student
12                    Loan Debt Relief Companies
13           Each of the five Student Loan Debt Relief Companies was structured as a
14   pair of entities—a corporation and a limited partnership.10 For each business,
15   the corporation was the general partner of the associated limited partnership.11
16   The Complaint alleges that three individual relief defendants—Lawson,
17   Thomas Chou, and Sean Cowell—held limited partnership interests in the five
18   Student Loan Debt Relief Companies.12 It further alleges that they and entities
19   under their respective control received distributions of profits from the Student
20
21   7
       Compl. ¶¶ 63-70; see also Ex. Q at 232-34 (testimony by Defendant Martinez
22   that Lend Tech Loans was a “sham” and “not a real company”).
     8
       Compl. ¶¶ 89-102, 156-68, 174-86; see also 12 U.S.C. §§ 5531, 5536; 16
23   C.F.R. §§ 310.3 (a)(2)(x), (a)(5).
     9
24     Compl. ¶¶ 103-106, 153-55; see also 16 C.F.R. § 310.4(a)(5)(i).
     10
        Compl. ¶¶ 16-26.
25   11
        Compl. ¶¶ 17, 20, 22, 24, 26. For example, Direct Document Solutions, Inc.
26   was the general partner of Direct Document Solutions, LP.
     12
        Compl. ¶¶ 34, 41, 51. The Complaint also alleges that Chou and Cowell
27   participated in the FCRA violations, see id. ¶¶ 61, 70, and that Defendant Jawad
28   Nesheiwat also held limited partnership interests in the companies, see id. ¶ 36.
         MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                        4
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 10 of 29 Page ID #:728




  1   Loan Debt Relief Companies traceable to funds obtained through the violations
  2   of the CFPA and TSR described in the Complaint.13
  3            Lawson, through XO, received a limited partnership interest in Docu
  4   Prep Center in 2015, and subsequently received limited partnership interests in
  5   the other four Student Loan Debt Relief Companies as they were created over
  6   the next two years.14 In a declaration filed with his motion, Lawson states that
  7   that XO made a total of $150,000 in capital contributions to the Student Loan
  8   Debt Relief Companies, and that XO received $585,044.60 in distributions from
  9   those companies.15 Lawson also states that XO passed $277,959 of those
 10   distributions on to him.16 Other evidence indicates the companies made
 11   distributions to the limited partners between May 2016 and August 2018.17
 12            Although Lawson’s declaration implies that he and XO made capital
 13   contributions to each of the five Student Loan Debt Relief Companies, they
 14   appear not to have made capital contributions to two of the five companies.
 15   The limited partnership agreements for Direct Document Solutions, LP and
 16   Secure Preparation Services, LP both indicate that XO’s “Initial Capital
 17
 18
 19
 20   13
         Compl. ¶¶ 30-32, 34, 41, 51, 200.
 21   14
         Ex. C at 123-24; ECF No. 69-3 at pp. 7, 8 (Oct. 2015 agreement for Certified
 22   Doc Prep Services); ECF No. 69-2 at pp. 6, 32 (Aug. 2016 agreement for
      Assure Direct Services); Ex. D at ML00005319, 5343 (Jan. 2017 agreement for
 23   Direct Document Solutions); Ex. E at ML00005353, 5379 (Jan. 2017 agreement
 24   for Secure Preparation Services).
      15
         Lawson Decl. at ¶¶ 2, 6. The Bureau intends to confirm the precise amounts
 25   distributed to XO and Lawson in discovery.
      16
 26      Lawson Decl. at ¶ 6. The Bureau intends to determine in discovery whether
      additional amounts were passed on to Lawson, including whether such
 27   additional funds were commingled with his and XO’s other assets.
      17
 28      Ex. F (letter listing distributions to Defendant Cowell).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          5
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 11 of 29 Page ID #:729




  1   Contribution Obligation” was zero.18 The agreements provided XO with a
  2   14.88% and an 11.91% interest in the two entities, respectively.19
  3            C.       Limited Partnership Agreements
  4            Lawson and XO’s interest in four of the Student Loan Debt Relief
  5   Companies is set forth in limited partnership agreements.20 Their interest in the
  6   fifth company does not appear to be based upon a written agreement.21
  7   Lawson’s declaration attaches the full limited partnership agreement for one of
  8   the five Student Loan Debt Relief Companies, Assure Direct Services (the
  9   “ADS LP Agreement”).22
 10            Under the ADS LP Agreement, the property of the limited partnership
 11   was “owned by the Partnership as an entity” and not by its individual partners.23
 12   The partners owned “interests… in the Partnership.”24 Limited partners like
 13   XO were not entitled to withdraw their capital contributions “unless all
 14   liabilities of the Partnership … have been paid or unless the Partnership has
 15   assets sufficient to pay the same as they become due.”25 The agreement does
 16   not guarantee limited partners any return on their investment, including any
 17   return of their capital contributions.26 The agreement further provides that the
 18
 19
 20   18
         Ex. D at ML00005343; Ex. E at ML00005379.
 21   19
         Ex. D at ML00005343; Ex. E at ML00005379.
      20
 22      See ECF Nos. 69-2, 69-3; Ex. D; Ex. E.
      21
         Lawson did not attach a limited partnership agreement for Document
 23   Preparation Services, LP. The Bureau received testimony during its
 24   investigation that no agreement exists for that entity. Ex. G at 55-56.
      22
         See ECF 69-2 (“ADS LP Agreement”).
 25   23
         ADS LP Agreement § 2.7.
      24
 26      Id. § 2.7.
      25
         Id. § 5.4.
 27   26
         Id. §§ 6.1 to 6.8 (sections concerning “Allocations of Income, Loss and
 28   Distributions”).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          6
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 12 of 29 Page ID #:730




  1   entity’s partners (including at least 50% of its limited partners) had to approve
  2   the timing and amount of all distributions.27
  3            Evidence the Bureau obtained before filing suit calls into question
  4   whether these agreements were actually followed. One witness told the Bureau
  5   that “there were pieces of paper and there were agreements and these kinds of
  6   things,” but that in practice “[i]t was all done very loosey-goosey. And it was
  7   chaotic.” He also described the process of issuing distributions as “sloppy
  8   chaos.”28
  9            D.       Lawson and XO’s Awareness of Illegal Conduct
 10            Evidence the Bureau obtained in its pre-suit investigation indicates that
 11   Lawson and XO were aware of unlawful conduct by the Student Loan Debt
 12   Relief Companies.
 13            Lawson appears to have been aware of the conduct that would constitute
 14   a TSR advance fee violation almost from the start of the first Student Loan Debt
 15   Relief Company’s operations.29 In 2015, he received emails referring to Docu
 16   Prep Center’s practice of selling its services over the phone,30 and also received
 17   an email indicating that Docu Prep Center had switched payment processors to
 18   obtain consumers’ fees within only seven to nine days—long before the
 19   company could reasonably have delivered the results the TSR requires to
 20   lawfully collect fees.31
 21
      27
 22      Id. § 6.4; see also id. § 1.5 (defining “Approved by the Partners”).
      28
         See Ex. C at p. 96-97, 111.
 23   29
         See Compl. ¶¶ 103-106, 153-55; see also 16 C.F.R. § 310.4(a)(5)(i).
      30
 24      Ex. A (January 2015 email to Lawson explaining business would have a “30
      man call center”); Ex. H (March 2015 email to Lawson noting low “call
 25   volume” in response to initial mailings).
      31
 26      Ex. I (Defendant David Sklar in July 2015: “[W]e’ve moved to RAM, a new
      payment processor. RAM makes our funds available between 7 to 9 days after
 27   the client has made their ACH payment, which is much improved over the 45
 28   day turn time we were initially anticipating.”).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          7
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 13 of 29 Page ID #:731




  1            Emails produced to the Bureau also suggest that by April 2016 Lawson
  2   was aware that the Student Loan Debt Relief Companies were using Experian
  3   consumer reports to market debt relief services.32 Lawson himself admitted in a
  4   declaration submitted to the Bureau that he became “aware of the possible
  5   misuse of Experian consumer reports … in about late 2016-early 2017.”33 Later
  6   emails indicate that Lawson supported efforts to continue misusing consumer
  7   reports thereafter. For example, in May 2017, Defendants Thomas Chou and
  8   Jawad Nesheiwat engaged in a lengthy email discussion brainstorming how to
  9   use a sham mortgage business to deceive Experian into issuing a new account
 10   so that they could continue to funnel consumer reports to the Student Loan Debt
 11   Relief Companies.34 In a May 11, 2017 email, Nesheiwat notes that “Ken” (i.e.,
 12   Kenneth Lawson) had provided a recommendation at a recent investor retreat
 13   regarding where to locate the sham business.35 The following month,
 14   Defendant Lend Tech Loans, Inc. was registered as a purported mortgage
 15   brokerage in order to improperly obtain consumer reports from Experian.36
 16
 17   32
         Ex. J (Defendant Sklar: “We have ironed out a new deal with Experian as far
 18   as our Data purchasing is concerned. We have cut the cost per record from .18
      cents to .09 cents and have realized that this data is performing with greater
 19   response percentages as well as closing ratios.”).
      33
 20      Ex. K at ¶ 13. The declaration was submitted as part of the Bureau’s Notice
      and Opportunity to Respond and Advise (NORA) process.
 21   34
         Ex. L at ML00022456 (Nesheiwat: “Experian … will require a permanent
 22   commercial location where they will need to pass an initial inspection and
      possibly annual. … I need to have a story behind it to make sense for the
 23   volume of data. Its [sic] very important to me personally with the risk involved
 24   to cover my butt.”)
      35
         Id. (Nesheiwat: “As Ken had recommended at the last retreat this needs to be
 25   far enough away but where we can still have the access.”).
      36
 26      Compl. ¶¶ 64-65. Further, in a November 2017 email exchange, Defendant
      David Sklar told Lawson that a separate tax debt relief business was “99%
 27   towards regaining our access to the Experian data.” Ex. M. Lawson’s response
 28   was: “Sounds great buddy.” Id.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          8
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 14 of 29 Page ID #:732




  1            Evidence also suggests that XO’s co-owner Mikael Van Loon, a close
  2   associate of Lawson’s, was aware of unlawful conduct by the Student Loan
  3   Debt Relief Companies. Van Loon owned the remaining 10% of XO, at times
  4   acted as a representative of Lawson and other limited partners in dealings with
  5   the companies, and also worked at Monster Loans with several of the individual
  6   defendants.37 Emails indicate that Van Loon attended meetings with Defendant
  7   Nesheiwat and others regarding ordering consumer reports from Experian for
  8   the Student Loan Debt Relief Companies.38 As the representative of the limited
  9   partners, including XO and Lawson, Van Loon also received an August 2017
 10   email from Defendant Frank Anthony Sebreros regarding efforts to “solve[]”
 11   Experian, which appears to refer to Lend Tech Loans’ efforts to deceive
 12   Experian into granting it an account.39
 13            Another email string involving Van Loon from May 2016 indicates that
 14   he was aware that federal regulators were taking enforcement action against
 15   similar student debt-relief companies (including one in Orange County) for
 16   charging unlawful fees and engaging in deceptive advertising.40 In the same
 17   email string, Defendant Robert Hoose indicated that Docu Prep Center had
 18   “gotten … past” banks’ due diligence requirements by presenting misleading
 19
 20
 21   37
         Ex. C at 34, 49-50, 96-97, 123-24.
      38
 22      Ex. N.
      39
         Ex. O (Sebreros: “We have moved into strictly recycled data [i.e., previously
 23   used consumer reports] until Experian is solved.”). Lend Tech Loans’
 24   application to Experian was pending when the email was sent, and was
      approved two and half weeks later. Ex. B at 267-68; see also Ex. Q at 232-34.
 25   40
         Ex. P at ML00002796 (Email to Van Loon: “I know that you are aware of the
 26   FTC’s recent actions against another student loan businesses [sic] in the Orange
      County area.… [I]f it is the case that DocuPrep’s business is not materially
 27   different than those that have gotten caught up in regulatory trouble, a serious
 28   discussion about major changes to the model is critical.”).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          9
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 15 of 29 Page ID #:733




  1   information about itself.41 Another author suggested that the company’s
  2   conduct amounted to a “house of cards” and risked exposing its bank partners to
  3   “potential fraud claims.”42
  4            Further, XO and Lawson continued receiving distributions from the
  5   Student Loan Debt Relief Companies even after those companies fired their
  6   employees and ceased enrolling new customers in September 2017.43 That shut
  7   down was in direct response to the Bureau’s issuance of Civil Investigative
  8   Demands seeking information regarding potential FCRA, TSR, and CFPA
  9   violations by the companies.44 Yet Lawson and XO, along with other limited
 10   partners, continued receiving distributions from the businesses until well into
 11   2018.45
 12                                              ARGUMENT
 13   I.       STANDARD OF REVIEW
 14            Lawson and XO move to dismiss for lack of subject matter jurisdiction
 15   under Federal Rule of Civil Procedure 12(b)(1), arguing that evidence presented
 16   with their motion proves that they are not proper relief defendants. XO Br. at
 17   12-19. To support this Opposition, the Bureau is submitting the additional
 18   evidence discussed above to present a more accurate and complete picture of
 19   the relevant facts. See supra pp. 2-10 & n.1. In deciding a Rule 12(b)(1)
 20   motion challenging the factual basis for jurisdiction over a relief-defendant
 21
 22   41
         Ex. P at ML00002795 (Hoose to Defendant Sean Cowell: “Sean I thought
 23   you said you had a clean packet of all our info that has gotten us past the banks
      merchant teams before.”).
 24   42
         Ex. P at ML00002797.
      43
 25      Ex. Q at 217-220 (testimony of Defendant Martinez regarding process for
      making distributions to limited partners, including “Ken” (i.e., Kenneth
 26   Lawson)).
      44
 27      Ex. B at 230-31; Ex. Q at 50-51.
      45
         Ex. Q at 217-220; Ex. R (post-shutdown checks); see also Ex. F (letter listing
 28   distributions to Defendant Cowell).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         10
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 16 of 29 Page ID #:734




  1   claim, the court may consider evidence outside the pleadings and resolve
  2   factual disputes to the extent the existence of jurisdiction turns on disputed
  3   factual issues. World Capital Mkt., 864 F.3d at 1004. To demonstrate this
  4   Court’s jurisdiction over Lawson and XO as relief defendants, the Bureau must
  5   show that they “(1) received ill-gotten funds and (2) do not have a legitimate
  6   claim to those funds.” Id.
  7             To survive a motion to dismiss under Rule 12(b)(6), a complaint need
  8   include “only enough facts to state a claim to relief that is plausible on its face.”
  9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A motion to dismiss
 10   should be denied where a plaintiff alleges enough facts to “nudge[] their claims
 11   across the line from conceivable to plausible.” Id. The Court “must accept all
 12   well-pleaded material facts as true and draw all reasonable inferences in favor
 13   of the plaintiff.” Caltex Plastics v. Lockheed Martin Corp., 824 F.3d 1156,
 14   1159 (9th Cir. 2016).
 15   II.       LAWSON AND XO’S MOTION TO DISMISS FOR LACK OF SUBJECT
 16             MATTER JURISDICTION SHOULD BE DENIED
 17             Lawson and XO are proper relief defendants because they received profit
 18   distributions traceable to the Student Loan Debt Relief Companies’ illegal
 19   conduct. Every dollar Lawson and XO took stemmed from those companies’
 20   deceptive marketing practices and their charging of illegal upfront fees in
 21   violation of the TSR. The Bureau’s relief defendant claim against them fits
 22   comfortably within caselaw establishing a court’s subject matter jurisdiction
 23   over such claims, which stems from “[t]he broad equitable powers of the federal
 24   courts,” which “can be employed to recover ill gotten gains for the benefit of
 25   the victims of wrongdoing, whether held by the original wrongdoer or by one
 26   who has received the proceeds after the wrong.” SEC v. Colello, 139 F.3d 674,
 27   676 (9th Cir. 1998). While a bank or trustee that acts as a custodian of property
 28   is one example of a potential relief defendant, see XO Br. at 6, “the term is
            MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                          11
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 17 of 29 Page ID #:735




  1   broad enough to encompass persons who are in possession of funds to which
  2   they have no rightful claim, such as money that has been fraudulently
  3   transferred by the defendant in [an] underlying securities enforcement action.”
  4   World Capital Mkt., 864 F.3d at 1004 (quoting SEC v. Ross, 504 F.3d 1130,
  5   1141 (9th Cir. 2007)).46
  6            Lawson and XO do not dispute that the profits they received are traceable
  7   to the unlawful conduct at the center of this action. Their sole argument is that,
  8   as investors, they have a “legitimate ownership interest” in all the profits they
  9   received and are therefore not proper relief defendants. XO Br. at 12-13. Their
 10   Rule 12(b)(1) motion fails for two independent reasons: (1) their argument that
 11   an investor, including a limited partner, has a legitimate claim to keep ill-gotten
 12   profits is wrong and contrary to precedent; and (2) they lack a legitimate claim
 13   to keep such profits because they did not receive them in good faith.47
 14            A.       Lawson and XO’s Status as Investors in an Illegal Scheme
 15                     Does Not Give Them a Per Se Legitimate Claim to the Profits
 16                     of That Scheme
 17            Lawson and XO argue that they received distributions of profits “in
 18   return for bona fide passive investments” in the Student Loan Debt Relief
 19   Companies, citing Lawson’s declaration and the limited partnership agreement
 20   for Assure Direct Services, LP. XO Br. at 13-14. Their argument is contrary to
 21   precedents recognizing that investors, including limited partners, who receive
 22   profits resulting from illegal conduct are proper relief defendants. Their
 23
 24   46
         Like other law enforcement agencies, the Bureau may seek disgorgement
 25   from relief defendants. See CFPB v. NDG Fin. Corp., 2016 WL 7188792, at
      *20-21 (S.D.N.Y. 2016). Lawson and XO do not challenge the Bureau’s ability
 26   to seek disgorgement from relief defendants. See XO Br. at 10 n.3.
      47
 27      At times, Lawson and XO’s motion erroneously suggests that the U.S.
      Securities and Exchange Commission is a plaintiff in this case. See XO Br. at
 28   9, 10 (referring to “SEC”). It appears they meant to refer to the Bureau.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         12
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 18 of 29 Page ID #:736




  1   argument also fails as a factual matter with respect to the two Student Loan
  2   Debt Relief Companies from which they received distributions but made no
  3   capital contribution.
  4                     1.      Investors Who Receive Profits Traceable to Unlawful
  5                             Conduct are Proper Relief Defendants
  6            In addressing what qualifies as a “legitimate claim” to funds traceable to
  7   unlawful conduct, several courts have indicated that disgorgement may not be
  8   sought from “relief defendants who have provided some form of valuable
  9   consideration in good faith.” FTC v. LeadClick Media, LLC, 838 F.3d 158, 177
 10   (2d Cir. 2016); see also SEC v. Thornes, No. 14-cv-1598, 2015 WL 12672734,
 11   at *3 (C.D. Cal. July 20, 2015); SEC v. AIC, Inc., No. 3:11-CV-176, 2013 WL
 12   5134411, at *17 (E.D. Tenn. Sept. 12, 2013). In line with that standard, courts
 13   have recognized that a legitimate claim to ill-gotten funds exists where an
 14   employee or vendor receives compensation for providing services to the
 15   wrongdoer, see Ross, 504 F.3d at 1142, or where a creditor receives repayment
 16   on an outstanding loan, see LeadClick Media, LLC, 838 F.3d at 177. But, as
 17   discussed below, courts have also recognized that investors and other equity
 18   owners—who put their funds at risk in the hope of profits—do not have a
 19   legitimate claim to profits resulting from unlawful conduct.48 Lawson and
 20   XO’s repeated argument that they provided “consideration” as investors (XO
 21   Br. at 6-7, 14, 18) ignores the distinction drawn in the caselaw between
 22   investors who receive profits (who may be proper relief defendants) and
 23   creditors and service providers who receive repayment for loans or services
 24   (who generally are not).
 25
      48
        Although the Ninth Circuit has not addressed whether an investor who
 26   receives profits traceable to unlawful conduct is a proper relief defendant, it has
 27   emphasized that “the broad equitable powers of the federal courts can be
      employed to recover ill gotten gains for the benefit of the victims of
 28   wrongdoing.” Colello, 139 F.3d at 676.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         13
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 19 of 29 Page ID #:737




  1            For example, in an action brought by the Bureau involving an unlawful
  2   payday lending scheme, the court denied a motion to dismiss filed by relief
  3   defendants who owned interests in the defendant entities and received profits in
  4   the form of dividends. CFPB v. NDG Fin. Corp., No. 15-CV-5211, 2016 WL
  5   7188792, at *21 (S.D.N.Y. Dec. 2, 2016). The court held that “[t]hese funds, if
  6   obtained as profits from activity that violated federal law, are proper subjects of
  7   a potential future disgorgement order.” Id.
  8            A series of related decisions in an SEC insider trading case are
  9   particularly instructive. In SEC v. Aragon Capital Management, LLC, 672 F.
 10   Supp. 2d 421 (S.D.N.Y. 2009), a limited partnership received capital
 11   contributions from limited partners, and an individual defendant used the
 12   limited partnership’s account to execute unlawful insider trades. Id. at 428,
 13   438. The SEC named the limited partners who were not involved in the insider
 14   trades as relief defendants and sought disgorgement of their profits from the
 15   illegal trades.49 At summary judgment, the district court ordered the relief
 16   defendants to disgorge their proportional share of the unlawful proceeds of the
 17   trades. Id. at 444. The court rejected their argument they were entitled to
 18   reduce the disgorgement amount based on their capital contributions, noting
 19   that “[b]y choosing to operate … as a limited partnership, [the defendant]
 20   created a situation in which any funds paid into the partnership by the limited
 21   partners would ordinarily be constituted equity contributions, not loans.” Id. at
 22   442-43. It therefore followed that the partners “are not entitled to any offset
 23   against the SEC’s claim for disgorgement” of profit distributions resulting from
 24   unlawful activity. Id.
 25
 26   49
         Id. at 441 (“[T]he Relief Defendants are joined solely because they were
 27   limited partners in Aragon, which distributed the proceeds of Amir's illegal
 28   trading to them in approximately May 2005.”).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         14
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 20 of 29 Page ID #:738




  1            The Second Circuit affirmed in relevant part, holding that the relief
  2   defendants’ “status as limited partners” did not give them “a legitimate claim to
  3   ill-gotten profits that were commingled in the partnership’s account.” SEC v.
  4   Rosenthal, 426 Fed. App’x 1, 3-4 (2d Cir. 2011).50 Further, because the
  5   “balance in the [limited partnership’s] account after the distributions was less
  6   than the amount of illicit profits, the distributions must necessarily have
  7   contained funds subject to disgorgement.” Id. at 3. In a subsequent district
  8   court decision (after the SEC amended its complaint and the relief defendants
  9   moved to dismiss the remaining claims against them), the court again rejected
 10   the argument that the limited partners were “not proper relief defendants.” SEC
 11   v. Aragon Capital Advisors, LLC, No. 07-cv-919, 2011 WL 3278907, at *19
 12   (S.D.N.Y. July 26, 2011). The court reasoned that, because of the underlying
 13   illegal conduct in the case, the limited partnership “had no ‘profits’ that could
 14   legitimately be distributed,” and the limited partners named as relief defendants
 15   “consequently had no ownership interest in those distributions when they were
 16   made.” Id. at 20.51
 17            The reasoning of these decisions applies here: When they made capital
 18   contributions to the Student Loan Debt Relief Companies under the limited
 19   partnership agreements, those funds became assets of the companies.52 Lawson
 20   and XO’s capital contributions to and possession of a limited partnership
 21   interest in the Student Loan Debt Relief Companies did not give them a
 22
      50
 23      The Second Circuit vacated a different portion of the district court’s decision
      on other grounds in a separate opinion. See SEC v. Rosenthal, 650 F.3d 156 (2d
 24   Cir. 2011).
      51
 25      The court relied, in part, on Delaware law, which provides that limited
      partners do not own the specific assets of the partnership, and that the
 26   partnership could not make a distribution resulting in its liabilities exceeding its
 27   assets. Id. at *19-20. The ADS LP Agreement and California law operate
      similarly. See supra p. 6; Cal. Corp. Code § 15905.08(b)(2).
 28   52
         See supra p. 6 (citing ADS LP Agreement § 2.7).
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         15
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 21 of 29 Page ID #:739




  1   legitimate claim to keep ill-gotten profits generated by the businesses. Lawson
  2   and XO would only have had a rightful claim to receive distributions if the
  3   companies had generated “‘profits’ that could legitimately be distributed.”
  4   Aragon Capital Advisors, 2011 WL 3278907, at *20. But Lawson and XO do
  5   not claim that any of the distributions they received are traceable to lawful sales
  6   by Student Loan Debt Relief Companies. That is not surprising: As alleged in
  7   the Complaint, the companies’ business model was built around engaging in
  8   deceptive marketing, charging unlawful advance fees, and misusing consumer
  9   reports.53
 10            At bottom, Lawson and XO argue that any investment in a business gives
 11   the investor a legitimate claim to the ill-gotten gains of the business and places
 12   the money beyond the reach of equity. If that were so, wrongdoers could
 13   immunize their unlawful proceeds (and defeat full relief to victims) by
 14   transferring money back to those who funded the enterprise. The creators of
 15   illegal schemes could easily create corporate structures to shield illegitimate
 16   assets. They could also “circumvent the [court’s] power to recapture fraud
 17   proceeds, by the simple procedure of giving stock to friends and relatives.”
 18   SEC v. Cavanagh, 155 F.3d 129, 137 (2d Cir. 1998). That is not, and should
 19   not be, the law, and the “broad equitable powers of the federal courts” exist
 20   precisely for cases like this one. Colello, 139 F.3d at 676.
 21                     2.      The Cases Lawson and XO Cite Do Not Support Dismissal
 22            Lawson and XO’s motion ignores decisions recognizing that limited
 23   partners and other investors who receive ill-gotten profits are proper relief
 24   defendants. The cases they do cite are simply inapposite.
 25            For example, in FTC v. Direct Marketing Concepts, Inc., 648 F. Supp. 2d
 26   202 (D. Mass. 2009), the court denied disgorgement not because investors are
 27
 28   53
           See Compl. ¶¶ 52-70, 84-106.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         16
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 22 of 29 Page ID #:740




  1   categorically immune from it, but because the court was uncertain whether the
  2   shareholder distributions at issue included ill-gotten gains in the first place. Id.
  3   at 222-23 (amounts “may or may not have included [tainted] proceeds” and
  4   “may have been a legitimate distribution”). Lawson and XO’s assertion that
  5   their preferred view is “[i]mplicit in the court’s holding,” XO Br. at 15, rests on
  6   a mis-reading of the decision. And Lawson and XO make no claim that any of
  7   the profits they received were untainted proceeds.
  8         The Second Circuit’s decision in FTC v. LeadClick Media, LLC, 838
  9   F.3d 158 (2d Cir. 2016), is distinguishable—and instructive. There, as the
 10   district court explained, the central issue was whether advances made by a
 11   parent corporation to its subsidiary were “essentially investments made in the
 12   hope of future returns,” or were instead “bona fide loans.” FTC v. LeanSpa,
 13   LLC, 11-CV-1715, 2015 WL 1004240, at *18 (D. Conn. Mar. 5, 2015). The
 14   district court concluded that the advances were not loans, and therefore held
 15   that the parent corporation lacked a legitimate claim to keep funds that derived
 16   from the subsidiary’s deceptive marketing. See id. at 18-19. On appeal, the
 17   Second Circuit reversed—but only because it concluded that that the advances
 18   were in fact loans, and not distributions to the parent corporation. See
 19   LeadClick Media, 838 F.3d 178-79. In other words, the outcome of the case
 20   turned on whether the alleged relief defendant had received the ill-gotten funds
 21   as a return on investments, or as the repayment of loans. Here, by contrast,
 22   Lawson and XO admit that they were investors and not creditors—which
 23   dooms their argument that they have a legitimate claim to keep ill-gotten funds.
 24         Similarly, SEC v. Founding Partners Capital Mgmt., 639 F. Supp. 2d
 25   1291 (M.D. Fla. 2009), is distinguishable because it involved a debtor-creditor
 26   relationship. Id. at 1294 (finding legitimate claim to funds where it was
 27   “undisputed that Sun Capital received the loan proceeds pursuant to written
 28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      17
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 23 of 29 Page ID #:741




  1   loan agreements with Stable–Value” that created a “debtor-creditor
  2   relationship”).
  3         The Fifth Circuit’s decision in Janvey v. Adams, 588 F.3d 831 (5th Cir.
  4   2009), is likewise distinguishable. Janvey involved a Ponzi scheme in which a
  5   bank entered into a “debtor-creditor relationship” with holders of certificates of
  6   deposit (“CDs”). Id. at 834-35. Because of that debtor-creditor relationship,
  7   the court held that a receiver could not treat holders of the CDs who received
  8   proceeds from the scheme as relief defendants. Id. at 835. Janvey did not
  9   involve limited partners or other equity investors. The Aragon Capital Advisors
 10   case, discussed above, expressly distinguished Janvey v. Adams on that basis,
 11   noting that “in this case the Limited Partners made equity contributions to [the
 12   partnership], not loans, and therefore were not creditors of the partnership.”
 13   2011 WL 3278907, at *20. And the Fifth Circuit itself stressed in a subsequent
 14   decision that Janvey only involved the question of whether a debtor-creditor
 15   relationship could support a relief defendant claim. See Janvey v. Brown, 767
 16   F.3d 430, 442–43 (5th Cir. 2014).
 17         Further, where Ponzi schemes have not involved debtor-creditor
 18   relationships, courts have generally recognized that investors in a Ponzi scheme
 19   can be named as relief defendants. For example, in SEC v. George, 426 F.3d
 20   786 (6th Cir. 2005), the Sixth Circuit affirmed disgorgement orders against
 21   relief defendants who each “invested his own money” in the Ponzi scheme. Id.
 22   at 798-99. Similarly, in CFTC v. Gresham, No. 09-cv-75, 2012 WL 1606037
 23   (N.D. Ga. May 7, 2012), the district court distinguished the Fifth Circuit’s
 24   decision in Janvey v. Adams and held that the relief defendants “were investors,
 25   not creditors of the Ponzi scheme, and thus do not have a legitimate ownership
 26   interest in the Ponzi scheme assets.” Id. at *3; see also SEC v. Donnan, No. 12-
 27   CV-2831, 2014 WL 11829334, at *7-9 (N.D. Ga. Sept. 15, 2014).
 28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      18
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 24 of 29 Page ID #:742




  1            Lawson and XO’s reliance on an older Ponzi scheme case, Johnson v.
  2   Studholme, 619 F. Supp. 1347 (D. Colo. 1985), is also misplaced. It is not clear
  3   whether the receiver in that action claimed that the Ponzi scheme investors were
  4   relief or nominal defendants—terms that aren’t used in the court’s decision.
  5   See id. at 1348 (listing theories asserted by receiver). Further, unlike the
  6   Bureau, the receiver appears to have been seeking relief on behalf of “creditors
  7   and claimants,” and not to redress the victims injured by the unlawful conduct.
  8   See id. (“The receiver does not purport to assert any claims on behalf of
  9   defrauded investors.”). In any event, to the extent Johnson holds that innocent
 10   investors in a Ponzi scheme cannot be required to disgorge fictitious profits, it
 11   is out of step with the modern approach to Ponzi schemes exemplified by cases
 12   like George, Gresham, and Donnan.
 13            In short, the cases that Lawson and XO cite do not support their argument
 14   or are otherwise distinguishable or unpersuasive. And none of those cases
 15   provides any persuasive reason why, as investors in an unlawful scheme, they
 16   have a per se legitimate claim to keeping the profits resulting from that scheme.
 17                     3.      Lawson and XO Made No Investment in Two of the Student
 18                             Loan Debt Relief Companies
 19            Finally, although Lawson and XO claim that they received profits from
 20   the five Student Loan Debt Relief Companies as “consideration” for their
 21   investments, the limited partnership agreements for two of those companies—
 22   Direct Document Solutions and Secure Preparation Services—indicate that they
 23   made no investment at all. See supra pp. 5-6. That is, Lawson and XO appear
 24   to have received limited partnership interests in those companies—and later
 25   distributions—for free.54 For those companies, these gratuitous distributions do
 26
 27   54
        The Bureau served interrogatories on Lawson and XO on April 10, 2020,
 28   seeking information on their capital contributions to and distributions from each
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         19
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 25 of 29 Page ID #:743




  1   not create any “‘legitimate claim’ sufficient to immunize the property from
  2   disgorgement.” CFTC v. Walsh, 618 F.3d 218, 226 (2d Cir. 2010).
  3         B.       Lawson and XO Cannot Claim to Have Received the Allegedly
  4                  Ill-Gotten Funds in Good Faith
  5         Lawson and XO’s motion to dismiss for lack of subject matter
  6   jurisdiction fails for an independent reason. As noted, they are immune from a
  7   relief-defendant claim only if they “[1] provided some form of valuable
  8   consideration [2] in good faith.” LeadClick Media, 838 F.3d at 177 (emphasis
  9   added); see also Thornes, 2015 WL 12672734, at *3. Even if Lawson and XO
 10   had provided “valuable consideration,” the evidence indicates that they knew of
 11   facts that should have alerted them that the distributions they received were ill-
 12   gotten. They therefore cannot claim to have acted in “good faith.”
 13         As discussed above, Lawson appears to have been aware of and
 14   supportive of efforts to misuse consumer reports to market the Student Loan
 15   Debt Relief Companies’ services. See supra p. 8. Mikael Van Loon, who was
 16   the co-owner of XO and acted as a representative of Lawson and the limited
 17   partners, was similarly aware of the misuse of consumer reports. See supra p.
 18   9.55 In one particularly telling email string, Van Loon expressed that it was a
 19   “very serious matter” that one of the Student Loan Debt Relief Companies
 20   wouldn’t be distributing profits that month—but said nothing when the other
 21   party to the email referenced “solv[ing]” (i.e., deceiving) Experian to obtain
 22   consumer reports.56 Lawson and Van Loon also appear to have recklessly
 23
      of the Student Loan Debt Relief Companies. To date, Lawson and XO have
 24   refused to provide answers to those interrogatories. Ex. S.
      55
 25      Given his position as co-owner of XO and representative of the limited
      partners, Van Loon’s knowledge can be imputed to XO and is circumstantial
 26   evidence of what Lawson knew. Cf. W.R. Grace & Co. v. W. U.S. Industries,
 27   Inc., 608 F.2d 1214, 1218 (9th Cir. 1979) (knowledge of officers and key
      employees obtained within scope of their authority is imputed to corporation).
 28   56
         Ex. O.
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      20
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 26 of 29 Page ID #:744




  1   ignored the fact that the companies were charging unlawful advance fees, and
  2   Van Loon appears to have been aware of other red flags. See supra pp. 7, 9-10.
  3   All of this evidence undermines any claim that Lawson and XO received
  4   distributions of profits in good faith.
  5   III.     THE BUREAU HAS ADEQUATELY ALLEGED THAT LAWSON AND XO ARE
  6            RELIEF DEFENDANTS
  7            In their motion under Federal Rule of Civil Procedure 12(b)(6), Lawson
  8   and XO argue that the Bureau’s Complaint fails to allege sufficient facts to
  9   support its relief defendant claim against them. XO Br. at 8-11. They are
 10   mistaken. The Bureau has adequately alleged that Lawson and XO are relief
 11   defendants – that is, that they are “non-violating third parties who have received
 12   proceeds of others’ violations to which the third parties have no legitimate
 13   claim.” World Capital Mkt., 864 F.3d at 1003.
 14            Lawson and XO narrowly focus on two paragraphs in the Complaint,
 15   arguing that they should have been mentioned more. XO Br. at 8. Their
 16   argument is puzzling here, where Lawson’s declaration admits some of the facts
 17   they claim are missing, including that he and XO received hundreds of
 18   thousands of dollars in profits.57 In any case, their argument fails to consider
 19   the Complaint as a whole. See In re Toyota Motor Corp., 790 F. Supp. 2d
 20   1152, 1163 (C.D. Cal. 2011) (when evaluating plausibility, courts consider the
 21   complaint’s allegations “as a whole”); see also Jones v. HSBC, No. 11-CV-
 22   02939, 2012 WL 1299203, at *2 (S.D. Cal. Apr. 13, 2012).
 23            The Complaint identifies each of the five Student Loan Debt Relief
 24   Companies58; describes the companies’ various violations of the FCRA, CFPA,
 25
 26
 27   57
           Lawson Decl. ¶ 6.
      58
 28        Compl. ¶¶ 16-26.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         21
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 27 of 29 Page ID #:745




  1   and TSR59; alleges that the companies collectively charged more than $15
  2   million in unlawful fees60; and describes the structure of each of the five
  3   companies, which each involved a corporation and an associated limited
  4   partnership.61 The Complaint further alleges that Lawson owned limited
  5   partnership interests in each of the Student Loan Debt Relief Companies, and
  6   that he held those interests through XO.62 The Complaint also alleges the
  7   specific type of payments that Lawson and XO received—distributions of
  8   profits.63 And the Complaint alleges that those profits are traceable to funds
  9   obtained from consumers through the alleged violations.64 Nothing more was
 10   required.
 11            Considered as a whole, rather than in isolation, these allegations
 12   plausibly support a relief defendant claim against Lawson and XO. It is plainly
 13   plausible that the pervasive violations of Federal consumer financial law by the
 14   Student Loan Debt Relief Companies described in the Complaint, including
 15   charging millions in unlawful advance fees, would result in distributions of ill-
 16   gotten profits to those companies’ investors. By alleging Lawson and XO’s
 17   relationship to that broader scheme through limited partnership interests in the
 18   companies, as well as their receipt of distributions of profits, the Bureau has
 19   alleged sufficient facts to render its relief defendant claim against them
 20   plausible.
 21            Lawson and XO also claim that the Complaint’s allegation that they
 22   received profits through limited partnership interests in the Student Loan Debt
 23
 24   59
         Compl. ¶¶ 52-70, 147-152 (FCRA); id. ¶¶ 89-102, 156-68, 174-86 (deception
 25   claims under CFPA and TSR); id. ¶¶ 103-106, 153-55 (TSR advance fee).
      60
         Id. ¶ 106.
 26   61
         Id. ¶¶ 17, 20, 22, 24, 26.
      62
 27      Id. ¶ 51.
      63
         Id. ¶ 200.
 28   64
         Id.
           MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                         22
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 28 of 29 Page ID #:746




  1   Relief Companies is an “admission of a legitimate claim to the funds.” XO Br.
  2   at 11. But that argument rests on an error of law: As discussed above, courts
  3   have recognized that limited partners who receive profits traceable to unlawful
  4   conduct lack a legitimate claim to such funds and can properly be named as
  5   relief defendants. See supra pp. 12-16. The fact that Lawson and XO received
  6   ill-gotten funds through limited partnership interests renders the Bureau’s relief
  7   defendant claim more plausible, not less.
  8         In any event, if the Complaint’s existing allegations were insufficient, the
  9   Bureau should be given an opportunity to amend the Complaint. Leave to
 10   amend should be freely given when justice so requires. Fed. R. Civ. P. 15(a).
 11   That “policy is to be applied with extreme liberality,” Eminence Capital, LLC v.
 12   Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir. 2003), and leave to amend
 13   “should be granted unless amendment would cause prejudice to the opposing
 14   party, is sought in bad faith, is futile, or creates undue delay,” Yakama Indian
 15   Nation v. State of Wash. Dep’t of Revenue, 176 F.3d 1241, 1246 (9th Cir. 1999).
 16         Granting leave to amend would be appropriate here. Contrary to Lawson
 17   and XO’s claim that the alleged pleading defect is “incurable,” XO Br. at 11,
 18   courts recognize that limited partners and other investors who receive profits
 19   traceable to illegal conduct may properly be named as relief defendants, see
 20   supra pp. 12-16, and the facts identified by the Bureau above and admitted in
 21   Lawson’s declaration support the Bureau’s claim that Lawson and XO are
 22   proper relief defendants. Nor is there any reason to believe that adding factual
 23   allegations to the Complaint would prejudice Lawson or XO or otherwise create
 24   undue delay.
 25                                          CONCLUSION
 26         For the reasons set forth above, XO Media and Lawson’s motion to
 27   dismiss should be denied.
 28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      23
Case 8:20-cv-00043-JVS-ADS Document 92 Filed 05/15/20 Page 29 of 29 Page ID #:747




  1   Dated May 15, 2020                              Respectfully Submitted,
  2
                                                      /s/ Colin Reardon
  3                                                   Leanne E. Hartmann
                                                      E. Vanessa Assae-Bille (pro hac vice)
  4                                                   Colin Reardon (pro hac vice)
                                                      Bureau of Consumer Financial Protection
  5                                                   1700 G Street, NW
                                                      Washington, D.C. 20552
  6
                                                      Attorneys for Plaintiff Bureau of
  7                                                   Consumer Financial Protection
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        MEMORANDUM IN OPPOSITION TO RELIEF DEFENDANT XO MEDIA, LLC AND KENNETH LAWSON’S MOTION TO DISMISS
                                                      24
